     Case 1:19-cv-01591-NONE-EPG Document 26 Filed 09/30/20 Page 1 of 13

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10     CORNEL JACKSON,                                   No. 1:19-cv-01591-NONE-EPG (PC)
11                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
                                                         RECOMMENDING THAT THIS ACTION
12            v.                                         PROCEED ON PLAINTIFF’S CLAIMS
                                                         AGAINST DEFENDANTS JASON QUICK,
13     JASON QUICK, et al.,                              ELIZABETH ALVAREZ, A. ROSSETTE, LT.
                                                         FOLLOWELL, LISETTE LOPEZ, DOMINIC
14                        Defendants.                    RAMOS, KASANDRA SANCHEZ,
                                                         HERMINA MARLEY, AND C. PURDENTE
15                                                       FOR VIOLATING PLAINTIFF’S FIRST AND
                                                         SIXTH AMENDMENT RIGHTS WITH
16                                                       RESPECT TO PLAINTIFF’S LEGAL
                                                         CORRESPONDENCE AND FOR
17                                                       CONSPIRACIES TO VIOLATE SUCH
                                                         RIGHTS AND AGAINST DEFENDANT
18                                                       ELIZABETH ALVAREZ, FOR VIOLATING
                                                         PLAINTIFF’S RIGHT OF ACCESS TO THE
19                                                       COURTS, AND THAT ALL OTHER CLAIMS
                                                         AND DEFENDANTS BE DISMISSED
20
                                                         (ECF NO. 25)
21
                                                         TWENTY-ONE DAY DEADLINE
22

23           Plaintiff Cornel Jackson (“Plaintiff”) is a pretrial detainee proceeding pro se and in forma

24    pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint

25    commencing this action on November 7, 2019. (ECF No. 1). The Court screened Plaintiff’s First

26    amended Complaint on July 15, 2020. (ECF No. 24). Plaintiff filed his Second Amended

27    complaint on August 10, 2020. (ECF No. 25). The Complaint brings claims concerning his legal

28    mail and access to legal supplies.
                                                         1
     Case 1:19-cv-01591-NONE-EPG Document 26 Filed 09/30/20 Page 2 of 13

 1            The Court has reviewed the complaint and finds, for screening purposes, that Plaintiff’s

 2    complaint states cognizable claims against (1) Defendants Jason Quick, Elizabeth Alvarez, A.

 3    Rossette, Lt. Followell, Lisette Lopez, Dominic Ramos, Kasandra Sanchez, Hermina Marley, and

 4    C. Purdente for violating Plaintiff’s First and Sixth Amendment rights with respect to Plaintiff’s

 5    legal correspondence and for conspiracies to violate such rights and (2) Defendant Elizabeth

 6    Alvarez, for violating Plaintiff’s right to defend himself under the Sixth and Fourteenth

 7    Amendments and right of access to the courts under the First and Fourteenth Amendments. The

 8    Court recommends that these claims be allowed to proceed past the screening stage and that all

 9    other claims and defendants be dismissed.

10            Plaintiff has twenty-one (21) days from the date of service of these findings and

11    recommendations to file his objections.

12    I.      SCREENING REQUIREMENT

13            The Court is required to screen complaints brought by inmates seeking relief against a

14    governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

15    Court must dismiss a complaint or portion thereof if the inmate has raised claims that are legally

16    “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

17    monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

18    As Plaintiff is proceeding in forma pauperis, the Court may also screen the complaint under 28

19    U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that may have been paid,

20    the court shall dismiss the case at any time if the court determines that the action or appeal fails to
21    state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

22            A complaint is required to contain “a short and plain statement of the claim showing that

23    the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

24    required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

25    conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

26    Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual
27    matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

28    Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this

                                                           2
     Case 1:19-cv-01591-NONE-EPG Document 26 Filed 09/30/20 Page 3 of 13

 1    plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not

 2    required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

 3    (9th Cir. 2009) (citation and quotation marks omitted). Additionally, a plaintiff’s legal

 4    conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

 5           Pleadings of pro se plaintiffs “must be held to less stringent standards than formal

 6    pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that

 7    pro se complaints should continue to be liberally construed after Iqbal).

 8    II.    ALLEGATIONS IN THE COMPLAINT

 9           Plaintiff’s second amended complaint alleges as follows:

10           A.      Legal Mail Allegations

11           Madera County Department of Corrections Classification Unit and Mailroom officers

12    intentionally and continuously violated Plaintiff’s constitutional rights when they opened all his

13    outgoing and incoming privileged attorney mail, read it, confiscated or withheld it, and turned it

14    over to the district attorney to prejudice Plaintiff in a pending criminal case.

15           Over the course of six months, Plaintiff mailed several sealed letters to his defense

16    counsel. The sealed envelopes were prominently labeled “Legal Mail.” The letters discussed

17    “defense strategies, as well as evidence found on official misconduct, inconsistencies, racially

18    edited words of the N-word used by law enforcement, and biasness.”

19           Plaintiff’s defense counsel performances were below standards. Plaintiff wrote mail to

20    courts, state bar members, and public officials for the purpose of presenting his claims of
21    violations suffered and to retain counsel.

22           Plaintiff filed a state bar complaint against his defense counsel. It was confiscated or

23    withheld by defendants in the classification unit. They turned photocopies of the complaint over

24    to the district attorney, who then forwarded a copy to defense counsel. This was a clear, conspired

25    practice to keep all participants in the federal crime against Plaintiff aware and prepared.

26           Madera County Jail policy defines “legal mail” as “all mail addressed to or from non-
27    Judicial government official[s], courts, and Attorneys[.]” Plaintiff’s outgoing mail sent to his

28    attorney and the courts called legal mail was confiscated or withheld by the classification unit.

                                                          3
     Case 1:19-cv-01591-NONE-EPG Document 26 Filed 09/30/20 Page 4 of 13

 1           The facility’s policies, and California law and the constitution were disregarded by

 2    Defendant Jason Quick’s (“Quick”) request. Quick was the head of the classification unit. Upon

 3    his request, and to benefit the prosecution team, he conspired with Defendants Elizabeth Alvarez

 4    and CPL. A. Rossette (“Alvarez” and “Rossette”) to censor and accomplish the prosecutor’s

 5    unconstitutional request. The conspired agreement between the prosecution team and Quick was

 6    ongoing for five months to strip Plaintiff of his Due Process by gathering evidence to use against

 7    him and aid the malicious prosecution against him.

 8           Plaintiff’s defense counsel knowingly allowed the Defendants to prejudice Plaintiff’s

 9    defense. Plaintiff’s defense counsel “has a constitutional duty of effective performance and

10    contract with the Plaintiff and refusing to litigate these violations adjuncted [sic] him to the

11    misconduct.”

12           Plaintiff filed a Marsden motion. At the hearing, Plaintiff’s defense counsel admitted on

13    the record to knowing that Defendants were opening and monitoring Plaintiff’s mail and he was

14    forwarded copies from the district attorney. Plaintiff began acting in pro-per.

15           Plaintiff appealed the Marsden hearing. “By appealing the hearing the Plaintiff would

16    receive the direct evidence needed from the courts or his appellate counsel that would prove the

17    conspired prejudice by the Defendant(s), District Attorney, and Defense Counsel.” Quick or his

18    training officer, Lt. Followell (“Followell”), immediately instructed the mailroom officers,

19    Defendants Lisette Lopez, Dominic Ramos, Kasandra Sanchez, Hermina Marley, and C. Purdente

20    (“Lopez,” “Ramos,” “Sanchez,” “Marley” and “Purdente”) “to adjunct with the Classification
21    Units conspired acts and ongoing practice of unjustified censorship by opening and reading all

22    [Plaintiff’s] incoming legal mail from the Courts or his Attorney, and to confiscate [and]/or

23    withhold all favorable documents (transcripts) that expose the Defendant(s) in CSU.”

24           Plaintiff filed a grievance to get answers from Defendants who refused to provide a notice

25    that they were going to open, read, or confiscate Plaintiff’s legal mail and provide it to the district

26    attorney’s office. Quick responded and denied Defense Counsel’s allegations. Plaintiff appealed
27    and all the supervisor agreed with Quick’s reply.

28    ///

                                                          4
     Case 1:19-cv-01591-NONE-EPG Document 26 Filed 09/30/20 Page 5 of 13

 1           Plaintiff also filed a grievance with the mailroom officers named as Defendants in this

 2    action after his mail from courts was received and opened outside his presence. Lopez rejected

 3    the grievance. For sixteen months, Plaintiff’s First and Sixth Amendment rights were violated by

 4    Defendants in the mailroom regularly opening all his incoming legal mail from federal courts and

 5    attorneys outside his presence without his consent.

 6           Plaintiff’s legal runners asked the mailroom Defendants about the legal mail, but the

 7    mailroom Defendants denied any censorship.

 8           On a couple of occasions, Sanchez personally provided Plaintiff with opened legal mail

 9    from the courts. Plaintiff filed a grievance, but it was rejected.

10           Plaintiff contacted a number of attorneys and established a relationship through requests

11    for assistance. Envelopes marked “Confidential Legal Mail” from attorneys were received and

12    opened outside of his presence or without his consent.

13           The Northern Innocence Project responded and requested a consent letter to correspond

14    with Plaintiff’s legal runners. Plaintiff complied and sent a consent letter to receive assistance

15    with his pending case. Plaintiff’s legal runners contacted the Innocence Project lawyer, who had

16    been informed of the legal mail tampering in the first letter. The legal runners told Plaintiff that

17    the lawyer sent additional letters, which Plaintiff never received. Plaintiff also received no notice

18    about them. Plaintiff alleges that withholding these incoming documents violates Plaintiff’s right

19    to send and receive legal mail.

20           The first such letter was delivered, but it was opened outside of Plaintiff’s presence.
21    Plaintiff filed a grievance concerning this letter. Prudente reported there was no record of the

22    letter being logged.

23           Another such letter was properly marked confidential correspondence from an attorney

24    with the Equal Justice Initiative. It was opened outside Plaintiff’s presence and without his

25    consent. Plaintiff filed a grievance with Marley because the letter was received with an RTS slip

26    logged by her. Marley stated that she went an RTS slip but no legal mail was sent.
27           After filing appeals, Plaintiff received transcript order receipts from the courts to the court

28    reporters. These were also withheld or routed to another institution and never received. Plaintiff

                                                          5
     Case 1:19-cv-01591-NONE-EPG Document 26 Filed 09/30/20 Page 6 of 13

 1    needs these court records to seek habeas corpus relief. Plaintiff contacted his appellate counsel

 2    and requested the hearing transcripts. His counsel sent properly marked legal mail in response.

 3    The letter was opened outside Plaintiff’s presence and without his consent. These actions violate

 4    Plaintiff’s First and Sixth Amendment rights.

 5            B.      Legal Supplies Allegations

 6            Plaintiff, acting in pro per, after being certified by the Court, immediately requested legal

 7    supplies so he could prepare motions in his pending case, which have to be filed with the district

 8    attorney and the court in a timely fashion. Defendants in the classification unit who regulate the

 9    distribution of legal supplies denied Plaintiff’s request for legal supplies without comment.

10            Plaintiff filed another request for legal supplies. Alvarez stated that Plaintiff is required to

11    purchase his own stamps, envelopes, pens, or papers from the commissary or have someone drop

12    them off. Plaintiff did not have enough money for both hygiene supplies and legal supplies.

13    Plaintiff bought hygiene supplies instead. Plaintiff was officially indigent and the law states he is

14    entitled to these supplies for communicating with the courts. Plaintiff filed a grievance.

15            Failure to receive the legal supplies hindered Plaintiff’s ability to represent himself in his

16    criminal case and in his habeas petitions. Defendants knew Plaintiff was indigent but still charged

17    him for photocopies of exhibits. Classification Unit’s legal assistance program provided Plaintiff

18    only with the case law they wanted him to have, not adequate assistance from persons trained in

19    the law.

20            “Plaintiff filed numerous petitions that were either denied for failure to receive assistance
21    of the correct steps and procedures or due to writs being withheld [and]/or confiscated from

22    Defendant(s)[.]” “Defendant(s) legal assistance policies and practices of strip[p]ing

23    confidentiality from pro-per prisoners by making legal runners sign contract to allow them to

24    monitor any and all legal documents between them and the Plaintiff after showing that they will

25    provide the content to the District Attorney.” Defendants’ actions also violate California Law,

26    title 15, and the U.S. Constitution.
27            Plaintiff was called the N-word by an officer. Plaintiff filed a grievance, but Defendants

28    rejected it.

                                                          6
     Case 1:19-cv-01591-NONE-EPG Document 26 Filed 09/30/20 Page 7 of 13

 1    III.     SECTION 1983

 2             The Civil Rights Act under which this action was filed provides:

 3             Every person who, under color of any statute, ordinance, regulation, custom, or
               usage, of any State or Territory or the District of Columbia, subjects, or causes to
 4             be subjected, any citizen of the United States or other person within the
               jurisdiction thereof to the deprivation of any rights, privileges, or immunities
 5             secured by the Constitution and laws, shall be liable to the party injured in an
 6             action at law, suit in equity, or other proper proceeding for redress . . . .

 7    42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely

 8    provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490

 9    U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also

10    Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,

11    697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);

12    Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

13             To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under

14    color of state law, and (2) the defendant deprived him of rights secured by the Constitution or

15    federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also Marsh

16    v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of state

17    law”). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he

18    does an affirmative act, participates in another’s affirmative act, or omits to perform an act which

19    he is legally required to do that causes the deprivation of which complaint is made.’” Preschooler

20    II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy,

21    588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be established when an

22    official sets in motion a ‘series of acts by others which the actor knows or reasonably should

23    know would cause others to inflict’ constitutional harms.” Preschooler II, 479 F.3d at 1183

24    (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles the standard

25    ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp., 637 F.2d

26    1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.

27    2008).

28             Additionally, a plaintiff must demonstrate that each named defendant personally

                                                          7
     Case 1:19-cv-01591-NONE-EPG Document 26 Filed 09/30/20 Page 8 of 13

 1    participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must

 2    be an actual connection or link between the actions of the defendants and the deprivation alleged

 3    to have been suffered by Plaintiff. See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S.

 4    658, 691, 695 (1978).

 5    IV.    ANALYSIS OF PLAINTIFF’S CLAIMS

 6           A.      Legal Mail Allegations

 7           Generally, prisoners have “a First Amendment right to send and receive mail.” Witherow

 8    v. Paff, 52 F.3d 264, 265 (9th Cir.1995) (per curiam). Moreover, a prison may adopt regulations

 9    or practices that impinge on a prisoner’s First Amendment rights as long as the regulations are

10    “reasonably related to legitimate penological interests.” See Turner v. Safley, 482 U.S. 78, 89, 107

11    S.Ct. 2254, 96 L.Ed.2d 64 (1987).

12           Confidential correspondence between a prisoner and his criminal attorney is protected by

13    the Sixth Amendment. See Nordstrom v. Ryan, 762 F.3d 903, 909 (9th Cir. 2014) (“What prison

14    officials don’t have the right to do is read a confidential letter from an inmate to his lawyer.”).

15    Additionally, the Ninth Circuit “recognize[s] that prisoners have a protected First Amendment

16    interest in having properly marked legal mail opened only in their presence.” Hayes v. Idaho

17    Corr. Ctr., 849 F.3d 1204, 1211 (9th Cir. 2017).

18           However, this protection does not extend to correspondence with government agencies.

19    O’Keefe v. Van Boening, 82 F.3d 322, 326 (9th Cir. 1996) (upholding prison policy including

20    reviewing inmate correspondence with government officials, stating “Regulating correspondence
21    between prisoners and government agencies can serve to prevent criminal activity and maintain

22    prison security”); Hamilton v. Department of Corrections, 43 F. App’x 107 (9th Cir. 2002)

23    (unreported) (“Although Hamilton may have a right to correspond confidentially with an FBI

24    agent under California law, see Cal.Code Regs. tit. 15, § 3141(a) & (c)(2) (inmates may

25    correspond confidentially with federal officials appointed by the President of the United States,

26    and their staff members), no such federal constitutional right exists”); Grigsby v. Horel, No. C 07-
27    2833 CRB (PR), 2008 WL 11422633, at *2 (N.D. Cal., Apr. 28, 2008); aff’d 341 F. App’x 314

28    (9th Cir. 2009) (“The cited incoming mail from the Commission on Judicial Performance, Del

                                                          8
     Case 1:19-cv-01591-NONE-EPG Document 26 Filed 09/30/20 Page 9 of 13

 1    Norte County Superior Court and the State Bar of California is not material because it was not

 2    ‘legal mail.’”); Williams v. Simon, 2018 WL 1585785, at *4 (D. Or. Mar. 30, 2018) (“A prison

 3    need not treat all mail sent to government officials as legal mail.”).

 4           Here, many of Plaintiff’s allegations concerning mail to or from government agencies or

 5    courts. Plaintiff’s rights are not violated by Defendants reading such letters. See O’Keefe, 82 F.3d

 6    at 326. But Plaintiff has stated several claims with respect to mail to or from his attorneys. For

 7    instance, he alleges that his prosecutors conspired with Quick, who in turn conspired with

 8    Alvarez and Rossette, to censor Plaintiff’s legal mail by “regularly open[ing] all his incoming

 9    legal mail from federal courts and attorneys outside his presence without his consent.” (emphasis

10    added). Although it is not perfectly clear which attorneys sent the mail, reading Plaintiff’s

11    complaint liberally, the Court finds that Plaintiff has adequately stated a claim that Quick,

12    Alvarez and Rossette opened letters from his attorneys outside of his presence. Given the nature

13    of the allegation—that they shared the information with the prosecutors in Plaintiff’s criminal

14    case—and reading the complaint liberally, the Court also finds that Plaintiff has alleged those

15    Defendants read such letters.

16           In addition, Plaintiff alleges that others were involved in censoring Plaintiff’s mail. For

17    instance:

18           Defendant Jason Quick or his training officer LT. Followell immediately
19           instructed the mailroom officer Defendant(s) Lisette Lopez, Dominic Ramos,
             Kasandra Sanchez, Hermina Marley, and C. Purdente to adjunct with the
20           Classification units Conspired acts and ongoing practice of unjustified censorship
             by opening and reading all his incoming Legal mail from the courts or his
21           Attorney, and to confiscate [and]/or withhold all favorable documents
             (transcripts) . . . .
22

23           Thus, Plaintiff states a First Amendment claim to the extent he alleges his legal mail was

24    opened outside of his presence. See Hayes, 849 F.3d at 1211. He also states a Sixth Amendment

25    claim to the extent he alleges the defendants read his confidential communications with his

26    attorney. See Nordstrom, 762 F.3d at 909 (9th Cir. 2014) (“What prison officials don’t have the

27    right to do is read a confidential letter from an inmate to his lawyer.”). Accordingly, for screening

28    purposes, Plaintiff has stated claims against Quck, Alvarez, Rossette, Followell, Lopez, Ramos,

                                                         9
     Case 1:19-cv-01591-NONE-EPG Document 26 Filed 09/30/20 Page 10 of 13

 1    Sanchez, Marley and Purdente for violating his First and Sixth Amendment rights.

 2            B.       Conspiracy

 3            To state a claim for conspiracy under § 1983, Plaintiff must show the existence of an

 4    agreement or meeting of the minds to violate constitutional rights, Avalos v. Baca, 596 F.3d 583,

 5    592 (9th Cir. 2010); Franklin v. Fox, 312 F.3d 423, 441 (9th Cir. 2001), and that an “actual

 6    deprivation of his constitutional rights resulted from the alleged conspiracy,” Hart v. Parks, 450

 7    F.3d 1059, 1071 (9th Cir. 2006) (quoting Woodrum v. Woodward County, Oklahoma, 866 F.2d

 8    1121, 1126 (9th Cir. 1989)). “‘To be liable, each participant in the conspiracy need not know the

 9    exact details of the plan, but each participant must at least share the common objective of the

10    conspiracy.’” Franklin, 312 F.3d at 441 (quoting United Steelworkers of Am. v. Phelps Dodge

11    Corp., 865 F.2d 1539, 1541 (9th Cir.1989)). Additionally, Plaintiff must show that Defendants

12    “conspired or acted jointly in concert and that some overt act [was] done in furtherance of the

13    conspiracy.” Sykes v. State of California, 497 F.2d 197, 200 (9th Cir. 1974).

14            Plaintiff alleges that the prosecutors conspired with Quick, who in turn conspired with

15    Alvarez and Rossette, to censor Plaintiff’s legal mail. Plaintiff also alleges that Quick or

16    Followell instructed Lopez, Ramos, Sanchez, Marley and Purdente to open Plaintiff’s legal mail

17    in violation of his First and Sixth Amendment rights. Thus, he has stated a claim against Quick,

18    Alvarez, Rossette, Followell, Lopez, Ramos, Sanchez, Marley, and Purdente for conspiracies to

19    violate his First and Sixth Amendment rights.

20            C.       Legal Supplies Allegations
21            Plaintiff alleges he was provided with insufficient supplies to use to defend himself in his

22    criminal case.

23             “[P]risoners have a constitutional right of access to the courts.” Bounds v. Smith, 430 U.S.

24    817, 821 (1977).1 Indeed, the Supreme Court has recognized its “decisions have consistently

25    required States to shoulder affirmative obligations to assure all prisoners meaningful access to the

26    courts.” Id. at 824. “[W]hat Bounds required was that the resources meet minimum constitutional
27
      1
       Additional elements for a cause of action based on lack of access to the courts were explained in Lewis v. Casey,
28    518 U.S. 343 (1996).


                                                                10
     Case 1:19-cv-01591-NONE-EPG Document 26 Filed 09/30/20 Page 11 of 13

 1    standards sufficient to provide meaningful, though perhaps not ideal, access to courts.” Phillips v.

 2    Hust, 588 F.3d 652, 656 (9th Cir. 2009) (cleaned up). This standard requires that “the tools of

 3    litigation must be made available when necessary to ensure ‘meaningful access’ to the courts.” Id.

 4    at 655-56 (quoting Lewis v. Casey, 518 U.S. 343, 351 (1996)).

 5           A lack of supplies may support a claim for lack of access to the courts, in certain

 6    circumstances. For instance, relying on Bounds, the District of Colorado ordered the government

 7    to provide an incarcerated pro se defendant with certain necessary trial preparation supplies:

 8           To ensure an inmate’s constitutional right of meaningful access to the courts, the
 9           state must provide him with a “reasonably adequate opportunity” to present his
             legal claims. Bounds v. Smith, 430 U.S. 817, 825, 97 S.Ct. 1491, 1496, 52
10           L.Ed.2d 72 (1977); Petrick v. Maynard, 11 F.3d 991, 994 (10th Cir. 1993).
             Practically, this standard requires prisoners be afforded paper, writing
11           implements, stamps, and access to notary services, as well access to an adequate
             law library or legal advisor. Bounds, 97 S.Ct. at 1496–97; Petrick, 11 F.3d at 994.
12
             Beyond these basic requirements, the state is required to provide only such items
13           as shown to be necessary to “assist inmates in the preparation and filing of
             meaningful legal papers.” Bounds, 97 S.Ct. at 1498. See also Wolff v. McDonnell,
14           418 U.S. 539, 576, 94 S.Ct. 2963, 2984, 41 L.Ed.2d 935 (1974) (chief aim of
             court’s access precedents is to “protect[ ] the ability of an inmate to prepare a
15           petition or complaint”).
16
             Moreover, even as to the established basic necessities (paper, pen, etc.), a prisoner
17           does not have an unlimited right to plumb the public fisc for supplies.
             “Reasonable regulations are necessary to balance the rights of prisoners with
18           budgetary considerations.” Twyman v. Crisp, 584 F.2d 352, 359 (10th Cir.
             1978). See also Penrod v. Zavaras, 94 F.3d 1399, 1403 (10th Cir. 1996) (“[T]he
19           constitutional obligation to provide inmates access to courts does not require
             states to give inmates unlimited access to a law library, and inmates do not have
20
             the right to select the method by which access will be provided.”) (internal
21           citation omitted). Prison administrators thus may place reasonable limits on the
             quantity and type of items inmates may be given or to which they may be
22           permitted access.
23    United States v. Santiago, 199 F. Supp. 3d 1287, 1289-90 (D. Colo. 2016). See also Brown v.

24    Morales, No. CV 15-0483-FMO (JEM), 2018 WL 6016158, at *7 (C.D. Cal. Mar. 6,

25    2018), report and recommendation adopted, 2018 WL 6164256 (C.D. Cal. May 17, 2018) (“The

26    Sixth and Fourteenth Amendments protect a criminal defendant’s right to conduct his own

27    defense. Faretta v. California, 422 U.S. 806, 834-36 (1975). The right to self-representation may

28    be violated if an inmate is denied access to law books, witnesses, and other tools necessary to

                                                        11
     Case 1:19-cv-01591-NONE-EPG Document 26 Filed 09/30/20 Page 12 of 13

 1    prepare a defense. Taylor v. List, 880 F.2d 1040, 1047 (9th Cir. 1989); see also Milton v. Morris,

 2    767 F.2d 1443, 1145-46 (9th Cir. 1985).”).

 3             In the past, the Ninth Circuit had addressed this issue in habeas cases. Before being

 4    reversed by the Supreme Court, the Ninth Circuit had held “an incarcerated criminal defendant

 5    who chooses to represent himself has a constitutional right to access law books or other tools to

 6    assist him in preparing a defense.” Espitia v. Ortiz, 113 F. App’x 802, 804 (9th Cir. 2004)

 7    (cleaned up) (quoting Bribiesca v. Galaza, 215 F.3d 1015, 1020 (9th Cir.2000)), cert. granted,

 8    judgment rev’d sub nom. Kane v. Garcia Espitia, 546 U.S. 9 (2005). But in its reversal, the

 9    Supreme Court noted that Faretta v. California, 422 U.S. 806 (1975), upon which the Ninth

10    Circuit relied, did not clearly establish such a right for habeas corpus purposes:

11             The federal appellate courts have split on whether Faretta, which establishes a
12             Sixth Amendment right to self-representation, implies a right of the pro
               se defendant to have access to a law library. Compare Milton, supra, with United
13             States v. Smith, 907 F.2d 42, 45 (C.A.6 1990) (“[B]y knowingly and intelligently
               waiving his right to counsel, the appellant also relinquished his access to a law
14             library”); United States ex rel. George v. Lane, 718 F.2d 226, 231 (C.A.7 1983)
               (similar). That question cannot be resolved here, however, as it is clear
15
               that Faretta does not, as § 2254(d)(1) requires, “clearly establis[h]” the law
16             library access right. In fact, Faretta says nothing about any specific legal aid that
               the State owes a pro se criminal defendant. The Bribiesca court and the court
17             below therefore erred in holding, based on Faretta, that a violation of a law
               library access right is a basis for federal habeas relief.
18
      546 U.S. at 10 (alterations in original).
19
               Given these precedents, the Court finds that Plaintiff sufficiently states a claim for
20
      violation of access to the courts to proceed past screening. 2
21
      V.       CONCLUSION AND RECOMMENDATIONS
22
               The Court has screened Plaintiff’s amended complaint and finds that it states cognizable
23
      claims against (1) Defendants Quick, Alvarez, Rossette, Followell, Lopez, Ramos, Sanchez,
24
      Marley, and Purdente for violating Plaintiff’s First and Sixth Amendment rights with respect to
25
      Plaintiff’s legal correspondence and for conspiracies to violate such rights and (2) Alvarez for
26
      violating Plaintiff’s right of access to the courts.
27
      2
       It is possible that Plaintiff has active criminal proceedings. If so, certain of the claims might be subject to stays or
28    dismissals pending the outcome of those proceedings.


                                                                   12
     Case 1:19-cv-01591-NONE-EPG Document 26 Filed 09/30/20 Page 13 of 13

 1           Based on the foregoing, it is HEREBY RECOMMENDED that:

 2           1. This case proceed on Plaintiff’s claims against:

 3                   a. Defendants Jason Quick, Elizabeth Alvarez, A. Rossette, Lt. Followell, Lisette

 4                       Lopez, Dominic Ramos, Kasandra Sanchez, Hermina Marley, and C. Purdente

 5                       for violating Plaintiff’s First and Sixth Amendment rights with respect to

 6                       Plaintiff’s legal correspondence and for conspiracies to violate such rights; and

 7                   b. Defendant Elizabeth Alvarez for violating Plaintiff’s right of access to the

 8                       courts; and

 9           2. All other claims in Plaintiff’s Second Amended Complaint be dismissed, with

10                prejudice.

11           These findings and recommendations will be submitted to the United States district judge

12    assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one

13    (21) days after being served with these findings and recommendations, Plaintiff may file written

14    objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

15    Findings and Recommendations.”

16           Plaintiff is advised that failure to file objections within the specified time may result in the

17    waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing

18    Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
      IT IS SO ORDERED.
20
21       Dated:     September 29, 2020                            /s/
22                                                       UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28

                                                        13
